Title: Enclosure: Jefferson’s Instructions for Procuring Household Goods, 6 April 1790
From: Jefferson, Thomas
To: 


Jefferson’s Instructions for Procuring Household Goods
This, Mr. Short may recollect, was the form of the little clock which was stolen from the chimney of my study. The parts a.b. c.d. were parts of a cone, being round and tapering to the top, where a gilt head was put on. I would wish one to be made like that, as to the pedestal part, but with obelisks as is represented here a.b. c.d. instead of conical columns as the former had. No gilt head to be on the obelisk, but to be in plain marble, cut off obliquely as is always done in the obelisk. The section of an obelisk, you know, is a square; I mean it’s ichnography.
  
The clock to have a pendulum vibrating half seconds exactly. To have a second hand, but none for the days of the week, month or moon. To strike the hours and half hours. The dial plate to be open work, or as the French workmen say, le cadran à jour, of black marble. The superintendant of the Salle des ventes (where I bought mine) undertook to have a clock on the above plan made for me, for either 12. or 15. guineas, I forget which. He required only 3. or 4. weeks. I shall be obliged to Mr. Short to have one made immediately for me, that it may be done in time to come with my other things.
An oval looking glass to be made, to be exactly the fellow to the one which was made of the broken glass in my daughters’ room.
Buy 2. more screens like those I have, but of sky blue silk.
Have made eight best and thickest hair mattrasses, 4 feet 2 inches wide of French measure. Petit must attend to the quality of the hair. To be covered with striped bedtick, rather than white, if any to be had.
An ivory leaved pocket book, and ivory covers. Same size as the workman made for me before, and 12 leaves as that had.
2. copies of the Encyclopedie ancienne to be bought for me. The 8vo. edn. ready bound. There is a depot of them somewhere, where they are to be bought for 126.₶ in sheets and ready made. I think it is somewhere back of the Quai des Augustins. Perhaps Frouillé or Cabaret knows where. Certainly Goldsmith does.
Tacitus de l’Abbé Brotier (or some such name) in 6. or 7. vols. 12mo. Frouillé sent it to me once and I returned it. I would prefer it unbound if to be had so.
Buffon’s works. The 12mo. edition, containing D’Aubenton’s parts of the work also, which have been omitted in the latter editions.
Les oeuvres du roi de Prusse. Best edition. I believe that of Bâle was the best. I do not know if a better is come out since.
One set of the 34th. and subsequent livraisons of the Encyclopedie. I have to the 33d. inclusive.
Bibliotheque Physico-economique for the year 1790. 2. vols. 12mo.

My subscription for the Journal de physique to be continued, and the numbers forwarded, if you please, from time to time with the publick papers.
If the Cabinet des modes is continued, be so good as to subscribe for me and send it occasionally as before.
In the closet of my little Cabinet is a leathern trunk, locked. This contains my letters, and must be well done up in oil cloth.
The bodies of my chariot and new cabriolet to be packed in an open frame (as proposed for the silk chairs) and then covered with mats. The driver’s seat of the chariot I brought with me, was left at Paris, and must now be sent to Virginia with the articles which are to go there.
Petit to bring with him ½ doz. or a dozen plants of the Burée pear, as many Doyennois, some seeds of Phaseolus Caracalla, plants of the Alpine strawberry (fraises de toute saison) red and white, as many sky larks and red legged partridges as he can, 2. or 3. pair of Bantam fowls, a pair of Angora cats, do. of Angora goats (these last can only be had of the king’s stock).
The gilt frames of pictures and looking glasses must be covered with slips of oil cloth. If the least damp gets to them, the gilding falls off. One of the looking glasses needed repair in the frame, and a peice of the glass to be replaced; perhaps the middle piece needed to be shortened at one end by cutting off the cracked part. I do not remember it’s condition exactly.
22. rouleaux of plain sky blue paper for papering a room.
4. rouleaux of festoons to place next below the cornice all round the room.
8. pr. of corner papers. These are stamped with the representation of curtains hanging in furbelo, to ornament the corners of the room.
300. yds. of edging paper. One breadth of paper contains perhaps a dozen breadths of edging; therefore 300/12 yards of paper only are wanting.
22. rouleaux of plain pea-green paper. 4. do. of festoon do. 8. do. of corner do. 300. yds. edging do.
22. rouleaux of lattice or treillage do. (This is in imitation of a treillage, with vines &c. on it.) 4. do. festoon. 8 do. of corner paper. 300. yds. edging.
22. do. plain crimson do. 4. do. festoon do. 8 do. corner do. 300. yds. edging.
22. do. brick paper. (No festoons, corners, nor edgings for this). This resembles brick work. A rouleau of it will be found among my maps.
All these papers may be got at Arthur’s, on the Boulevards. The old man will interest himself for me. I wish he would send me specimens of his good Arabesques, noting the price of each.
Petit to bring a stock of Maccaroni, Parmesan cheese, figs of Marseilles, Brugnoles, raisins, almonds, mustard, Vinaigre d’Estragon, other good vinegar, oil, and anchovies.
The cotton bed curtains to be washed before they are put up, as it will be better done there than here.

Delorme must pack the clocks, busts, marble pedestal, and the vase of Alabaster if come. He is too expensive to be employed to pack any thing else.
The wines must be bottled before they are brought, I mean the Cahusac, Grave &c. in the cellar. Perhaps they are already bottled.
The Venetian blinds which I had put to the windows will be useful to me here.
In packing the chest of tools, almost every piece must be wrapped up separately and the chest be then put in an external box.
Mrs. Adams tells me that chairs are best packed in open frames made as you have seen crates for earthen ware; only that, for chairs, there need be no middle bars at all. Two chairs are lapped one in the other, the silk being previously covered with coarse linen, then put into these frames and covered over with mats. I have thought however that if two chairs were lapped as beforementioned, and then put into a box, there could be other things packed in the hollows under the bottoms, and thus the chairs be better preserved, and perhaps the packages not cost more on the whole, as otherwise boxes must be made express for the other things. Be so good as to weigh maturely this proposition, with Petit, and do what is best. It concerns the silk chairs and couches only. Those of leather and velours d’Utrecht may come in frames as Mrs. Adams proposes. Flag and cane bottomed chairs not worth sending, nor tables of common wood. Probably there are other things, which I cannot recollect, and which are not worth sending. This I leave to be decided by your knowlege of this country. The two great iron stoves, made at Paris, not worth sending here.
Two of the Commodes, the Marble pedestal, and the Chariot box must be sent from Havre directly to Virginia. Every thing else to come here.
Get Charpentier immediately to make me a copying press according to the drawing sent. He is so dilatory that he will need to be frequently enquired of as to it’s progress, in order that it may be ready.
There remain with Frouillé some copies of the ‘Notes on Virginia.’ Let them be sent here with my books unless he chuses to take any of them to sell on his own account.
My servants to be immediately dismissed, paying them their wages, and to such as shall not have found places give two months wages in addition. Permit them to stay in the house till they are placed. Nomeni to be kept awhile as formerly proposed, if Petit finds his assistance necessary.
The great copying press I had from London, with the books and other utensils belonging to it, and the table of plain wood made for it belong to the U.S. and must remain for the use of the office.
The things must be examined and plumbed at Paris, taking such passports from M. de Montmorin and the farmers general as will prevent their being opened at Rouen or Havre. They are to be expedited as much as possible, and then sent down to Havre under the care of Nomeni if you think it necessary. There M. la Motte will recieve them and be aiding in whatever may be necessary. It will suffice if Petit joins them at Havre: but he should do it in time to see them stowed  on shipboard. Be so good as to be on the look out immediately for a Vessel bound from Havre directly to New York. Delay will be preferable to their coming to any other port, because of the difficulty of entering, unshipping, relading, clearing, re-entering and relanding here. Two considerations urge the getting the things sent off as soon as possible. 1. The fear of the river getting too low. 2. Availing ourselves of the wheat ships, which will cease to go to France as the harvest approaches.
